DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections 

Claim 3 is objected to because of the following informalities: “electrostatic precipitator” should be amended to – an electrostatic precipitator --. Appropriate correction is required.  

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 

Regarding claims 1 and 19, while the specification supports only a narrow understanding of a PEM inerting system comprising an electrochemical cell comprising a cathode and an anode separated by a proton transfer medium (see for example, paragraph 0006 and Fig. 2), the specification does not support a broader PEM inerting system as recited in the claims. The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005) (see MPEP 2163 II (A)(3)(a)(ii)).

Regarding claim 2, while the specification supports only a narrow understanding of the PEM inerting system comprising a proton transfer medium, the specification does not support a broader claim wherein the PEM inerting system comprises any ion transfer medium. The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005) (see MPEP 2163 II (A)(3)(a)(ii)).

Claims 3-18 are rejected, because they depend from the rejected claim 1. 

Claim 20 is rejected, because it depends from the rejected claim 19. 

The following is a quotation of 35 U.S.C. 112(b):


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1 and 19, the term "pure" is a relative term which renders the claim indefinite.  The term "pure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Regarding claim 2, line 11, with respect to the limitation "an electrical connection to a power source or power sink,” it is unclear what is electrically connected to a power source or power sink.

Regarding claim 12, it is unclear if the term “organic filter” means a filter that is made of an organic material, or a filter that filters organic materials.

Regarding claim 13, it is unclear how a water supply of the vehicle which is mobile can be a domestic water supply which is stationary.


Claims 2-18 and 20 are rejected, because they depend from one of the rejected claims 1 and 19.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-8, 11, 12, 14-17, 19, and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US pre-grant patent publication no. 2017/0167037 (hereinafter called Rheaume37). 

Regarding claims 1, Rheaume37 discloses a PEM-based inert gas generating system 10 on a vehicle (see Fig. 1 and paragraphs 0001 and 0010), the system 10 comprising a proton exchange membrane (PEM) inerting system 26 having a PEM 26E (see Fig. 1 and paragraph 0014). Rheaume37 further discloses that a water tank 38 in fluid communication with the PEM inerting system 26 can be configured to receive purified makeup water, thus teaching a pure water replenishment system in fluid 

Regarding claims 3 and 5, Rheaume37 further discloses that the pure water replenishment system includes a water purification system to treat water and generate pure water to be supplied to the PEM inerting system comprising activated charcoal (reads on an adsorbent), a reverse osmosis filtration system (reads on a filter and a membrane separator), or generation of distilled water (thus implicitly teaching use of a condensing separator) (see Fig. 1 and paragraph 0019).  

Regarding claim 4, Rheaume37 further discloses that the pure water replenishment system comprises a container 38 filled with pure water (see Fig. 1 and paragraph 0019). 

Regarding claim 6, Rheaume37 further discloses that the inert gas generating system taught by Rheaume37 is used for prevent combustion in vehicle fuel tanks (see paragraph 0001). Thus the tank 38 taught by Rheaume37 is considered to be a vehicle water tank, and Rheaume37 discloses that the water purification system receives water from a vehicle water tank.  

Regarding claim 7, Rheaume37 discloses that the pure water replenishment system includes a water purification system that generates distilled water, thus implicitly teaching use of a condenser (see Fig. 1 and paragraph 0019).  

Regarding claim 8, Rheaume37 discloses that the water purification system comprising a reservoir tank 38 to receive pure water from the water purification system (see Fig. 1 and paragraph 0019). 


  
Regarding claim 12, Rheaume37 discloses that the water purification system includes an activated charcoal filter (reads on an organic filter) and a reverse osmosis module (see paragraph 0019).

Regarding claim 14, Rheaume37 discloses a pump 36 configured to supply water to the water purification system (see Fig. 1 and paragraph 0010).

Regarding claim 15, Rheaume37 discloses that the PEM inerting system generates an inert gas for use on the vehicle and wherein the inert gas is provided to at least one of a vehicle fuel tank ullage space, and a vehicle fire suppression system (see paragraph 0001).
 
Regarding claim 16, Rheaume37 discloses that a recapture loop is configured to direct at least one of moisture and water from an output of the PEM inerting system back into the PEM inerting system (see Fig. 1 and paragraph 0034).

Regarding claim 17, Rheaume37 discloses that the recapture loop includes a water recovery unit 32 and a cooling unit (see Fig. 1), both reading on a water treatment system.

Regarding claim 19, Rheaume37 discloses a method for supplying pure water to a PEM inerting system 10 aboard a vehicle while in operation Rheaume37 further discloses that a water tank 38 in fluid communication with the PEM inerting system 10 can be configured to receive purified makeup water, thus teaching a pure water replenishment system in fluid 

Regarding claim 20, Rheaume37 further discloses that the pure water replenishment system comprises a water purification system, the method further comprising: treating water using activated charcoal  or a reverse osmosis filtration system, or generation of distilled water (see Fig. 1 and paragraph 0019), thus teaching that the water purification system generates pure water to be supplied to the PEM inerting system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0167037 (hereinafter called Rheaume37), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2017/0341019 (hereinafter called Rheaume19). 

Regarding claim 2, Rheaume37 further discloses that the PEM inerting system 26 comprises: an electrochemical cell comprising a cathode 26C and an anode 26A separated by a proton exchange membrane 26E (reads on a separator comprising an ion transfer medium); a cathode fluid flow path in operative fluid communication with the cathode 26C between a cathode fluid flow path inlet and a cathode fluid flow path outlet (see Fig. 1); a cathode supply fluid flow path between a cathode gas supply source 12 and the cathode fluid flow path inlet (see Fig. 1 and paragraph 0010); an anode fluid flow path in operative fluid communication with the anode 26A, including an anode fluid flow path outlet; an electrical connection to a power source 27 (see Fig. 1 and paragraph 0013); and an inerting gas flow path in operative fluid communication with the cathode flow path outlet and the contained volume 30 (see Fig. 1 and paragraph 0011). It is evident that when an amount of inerting gas depleted in oxygen is supplied to the contained volume 30, an equivalent amount of gas present in the contained volume 30 would need to be taken out of the contained volume 30. It is also evident that gas present in the contained volume 30 is more oxygen-depleted than the atmospheric air. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the above-modified system by using the contained volume 30 as the cathode supply gas source.  



Rheaume19 teaches use of a catalyst at the cathode suitable for performing the needed oxygen-reduction reaction at the cathode, and a catalyst at the anode suitable for performing the needed reaction for electrolysis of water at the anode (see paragraph 0013).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rheaume37 by having a catalyst at the cathode, and a catalyst at the anode as taught by Rheaume19. The person with ordinary skill in the art would have been motivated to make this modification, because Rheaume19 teaches that the advantage of the modification would be promotion of the oxygen-reduction reaction at the cathode, and the reaction for electrolysis of water at the anode (see paragraph 0013).

Regarding claim 18, Rheaume19 discloses a controller 36 configured to control operation of the pure water replenishment system (see Fig. 1 and paragraphs 0028-0030). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system by adding a controller configured to control operation of the pure water replenishment system as taught by Rheaume19. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 
 
.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0167037 (hereinafter called Rheaume37), in view of US pre-grant patent publication no. 2017/0341019 (hereinafter called Rheaume19), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2004/0188352 (hereinafter called Dey).  
 
Rheaume37 in view of Rheaume19 does not explicitly teach that the water purification system comprises at least one treatment component configured to pre-treat the water prior to entering the water purification system, wherein the at least one treatment component comprises an ultraviolet light source.  

Dey teaches a water purification system comprising inter alia a UV disinfection unit 19 used as a sterilant in the preparation of high-purity water (see Fig. 1 and paragraph 0034).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rheaume37 in view of Rheaume19 by adding a  treatment component configured to pre-treat the water prior to entering the water purification system, wherein the at least one treatment component comprises an ultraviolet light source as taught by Dey. The person with ordinary skill in the art would have been motivated to make this modification, because Dey teaches that the advantage of the modification would be sterilization of water (see paragraph 0034). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0167037 (hereinafter called Rheaume37), in view of US pre-grant patent publication no. 2017/0341019 (hereinafter called Rheaume19), as shown for claim 5 above, and further in view of  European patent no. EP 1817231 (hereinafter called Hoffjann).

Rheaume37 in view of Rheaume19 does not explicitly teach that a portion of water treated within the water purification system is supplied to a domestic water supply of the vehicle.

Hoffjann teaches that a portion of water treated within the water purification system is supplied to a domestic water supply of the vehicle (see paragraph 0088).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rheaume37 in view of Rheaume19 by supplying a portion of water treated within the water purification system to a domestic water supply of the vehicle as taught by  Hoffjann. The person with ordinary skill in the art would have been motivated to make this modification, because Hoffjann teaches that the advantage of the modification would be meeting the needs of domestic water consumers (see paragraph 0088). 

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 5, 16, 17, 19, and 20 of the instant application are provisionally rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 7-11 of U.S. Patent No. 10,532,311 (the ‘311 patent), in view of French patent application publication no. FR 2949479 (hereinafter called Pascal).
Claims 1-5 and 7-11 of the '311 patent teach the following:

Regarding claims 1, 5, 19, and 20 of the instant application, claims 1-5 and 7-11 of the '311 patent teach a system for generating inerting gas on a vehicle, the system comprising: a proton exchange membrane (PEM) inerting system; and a water replenishment system configured to provide water to the PEM inerting system, wherein the water replenishment system is in fluid communication with the PEM inerting system to replenish water lost during operation of the PEM inerting system.  



Pascal teaches that PEM electrolyzers must be fed with extremely pure water because the impurities pollute the PEM membrane, and therefore, PEM electrolyzers require the use of
water purification systems (see page 3, 5th paragraph). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by claims 1-5 and 7-11 of the '311 patent by adding a water purification system as taught by Pascal to the water replenishment system taught by claims 1-5 and 7-11 of the '311 patent.  

Regarding claim 2, claims 1 and 7 of the '311 patent further teach that the PEM inerting system comprises: an electrochemical cell comprising a cathode and an anode separated by a separator comprising an ion transfer medium; a cathode fluid flow path in operative fluid communication with a catalyst at the cathode between a cathode fluid flow path inlet and a cathode fluid flow path outlet; a cathode supply fluid flow path between a cathode gas supply source and the cathode fluid flow path inlet; an anode fluid flow path in operative fluid communication with a catalyst at the anode, including an anode fluid flow path outlet; an electrical connection to a power source or power sink; and an inerting gas flow path in operative fluid communication with the cathode flow path outlet and the cathode supply gas source.  

Regarding claim 3, claim 9 of the '311 patent further teaches that the pure water replenishment system includes a condensing separator.  



Related References Cited but not Applied

Pertinent references of interest are US patent no. 6,179,986,  international patent application publication no. WO 2009/073175, and international patent application publication no. WO 2013/140312.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SALIL JAIN/Examiner, Art Unit 1795